UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7171



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MARSHALL NICHOLSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-hc-02057-BR)


Submitted:   August 1, 2008                 Decided:   August 28, 2008


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, David T. Huband, Special
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marshall Nicholson appeals the district court’s order,

under 18 U.S.C. § 4245 (2000), finding that he is presently

suffering from a mental disease or defect for which he is in need

of   custody    for    care   and     treatment   in    a    suitable   facility.

Nicholson contends the district court clearly erred in reaching

this finding.       We affirm.

             Section 4245 provides for the hospitalization of an

imprisoned person suffering from mental disease or defect.                     The

district court properly grants a § 4245 motion if the government

proves by a preponderance of the evidence that the inmate currently

suffers from a mental disease or defect requiring “custody for care

or treatment in a suitable facility.”             18 U.S.C. § 4245(a), (d);

see United States v. Baker, 45 F.3d 837, 840 (4th Cir. 1995).                  The

district court’s determination of this issue is one of fact, which

is reviewed by the appellate court under a clearly erroneous

standard.      See United States v. Bean, 373 F.3d 877, 879 (8th Cir.

2004).     A finding is clearly erroneous when “‘the reviewing court

on   the   entire     evidence   is    left    with    the   definite   and   firm

conviction that a mistake has been committed.’”                United States v.

Dugger, 485 F.3d 236, 239 (4th Cir. 2007) (quoting United States v.

U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

             In making its assessment, the district court relied on

the written evaluation of staff at FCI Butner, an independent


                                       - 2 -
psychiatrist’s written evaluation, and the live testimony of a

Butner psychiatrist.   The unanimous conclusion of the experts was

that Nicholson suffered from a mental disease or defect for which

he required treatment at a suitable facility.       Nicholson presented

no evidence to the contrary.        We therefore have no difficulty

concluding that the district court did not clearly err when it

found Nicholson needed to be placed in a suitable facility for

treatment of his mental illness under § 4245.

           We affirm the district court’s order.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 3 -